215 N.W.2d 790 (1974)
Melvin RANGE, Respondent,
v.
INTERSTATE DIESEL, INC., Appellant.
No. 43943.
Supreme Court of Minnesota.
March 8, 1974.
Rehearing Denied April 2, 1974.
William J. Briere, Minneapolis, for appellant.
Dougherty & Scott, Fairmont, for respondent.
Considered and decided by the court without oral argument.
PER CURIAM.
Plaintiff has recovered a verdict in the sum of $3,020.29 for the negligent repair of his Fleetstar International truck and defendant appeals. We affirm.
Plaintiff's truck was brought to defendant's place of business for an overhaul on August 12, 1970. The work order signed by plaintiff simply said, "Check and repair as necessary." When the repairs were completed on August 19, 1970, it was brought to plaintiff's attention that the radiator had been inspected and had a gouge in the right-upper corner. Mr. Range was aware of this condition when he purchased the truck. Plaintiff did not specifically instruct defendant to repair the radiator. Mr. Range thereafter hauled an average of two loads of grain a day between August 20, 1970, and September 2, 1970, when a leak in the radiator caused the engine to lose coolant, overheat, and "seize." The location *791 of the leak was found to be at the bottom of the pan.
The court submitted to the jury the question of whether defendant could have discovered the defect which caused the leak on reasonable inspection, or whether knowing of it defendant failed to inform plaintiff of the need for repair. There was sufficient evidence to support a finding that defendant was negligent in either of these respects.
Affirmed.